
	
		III
		111th CONGRESS
		1st Session
		S. RES. 350
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2009
			Mr. Feingold (for
			 himself and Ms. Landrieu) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing November 14, 2009, as the 49th
		  anniversary of the first day of integrated schools in New Orleans,
		  Louisiana.
	
	
		Whereas, in 1954, the Supreme Court ruled that segregated
			 schools violated the Equal Protection Clause of the 14th amendment to the
			 Constitution;
		Whereas Judge J. Skelly Wright, of the United States
			 District Court for the Eastern District of Louisiana, ordered the Orleans
			 Parish School Board to develop a school desegregation plan in 1956 and, after
			 years of delay, in 1960, ordered the Orleans Parish School Board to carry out a
			 plan designed by the United States District Court for the Eastern District of
			 Louisiana;
		Whereas 6 years after the Brown v. Board of Education (347
			 U.S. 483) decision, on November 14, 1960, Ruby Bridges, at the age of 6, became
			 the first African-American student to attend the all-white William Frantz
			 Elementary School in New Orleans, Louisiana;
		Whereas, in 1995, Ruby Bridges contributed to The
			 Story of Ruby Bridges, a book for children, and, in 1999, wrote
			 Through My Eyes to help educate children and people of all ages
			 about her experiences and the importance of tolerance;
		Whereas Ruby Bridges established the Ruby Bridges
			 Foundation in 1999 to help eliminate racism and improve society by educating
			 students about the experiences of Ruby Bridges, discuss ongoing efforts to
			 promote diversity, and provide lessons students can take back to their own
			 communities; and
		Whereas, in 2002, the Ruby Bridges Foundation, along with
			 the Simon Wiesenthal Center's Museum for Tolerance in Los Angeles, launched The
			 Ruby's Bridges Project, a program that brought together students from diverse
			 backgrounds to develop relationship-building skills and promote an appreciation
			 of one another: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes
			 November 14, 2009, as the 49th anniversary of the first day of integrated
			 schools in New Orleans, Louisiana;
			(2)remembers Judge
			 J. Skelly Wright for his advocacy, support, and lifelong commitment to
			 promoting civil rights, fairness, and equality;
			(3)commends Ruby
			 Bridges for her bravery and courage 49 years ago, and for her lifetime
			 commitment to raising awareness of diversity through improved educational
			 opportunities for all children;
			(4)supports policies
			 and efforts to—
				(A)close the
			 achievement gap in the schools of our Nation;
				(B)improve the high
			 school graduation rate for all students;
				(C)strengthen the
			 ability of all students to attend and complete post-secondary education;
			 and
				(D)promote the
			 benefits of school integration throughout the educational careers of students;
			 and
				(5)congratulates all
			 the individuals who have dedicated their lives to the field of education and to
			 promoting equal opportunities for all students regardless of the backgrounds of
			 the students.
			
